Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Lucas on 25 January 2022.

The application has been amended as follows: 
Claim 1 is amended to read as follows:
1. A bolt carrier group assembly for a firearm comprising: 
a forward end; 
a rear end; 
at least one metallic bolt carrier group component comprising an outer metallic surface; and 
at least two forward inserts that each comprises at least one retaining feature, an inner surface, and an outer surface, wherein: 
the at least two forward inserts are disposed closer to the forward end compared to the rear end; 
each retaining feature is smaller than at least one of a length or a width of the inner 
each outer surface is at least flush with or protrudes beyond the outer metallic surface; and 
the at least two forward inserts comprise a lower coefficient of friction compared to the at least one metallic bolt carrier group component.

Claim 11 is amended to read as follows:
11. A bolt carrier group assembly for a firearm comprising: 
at least one metallic bolt carrier group component comprising an outer metallic surface; and
at least two inserts that each comprise a retaining feature, an inner surface, and an outer cylindrical surface, wherein: 
each outer cylindrical surface is at least flush with or protrudes beyond the outer metallic surface, 
the at least two inserts are symmetrically arranged on the left and right sides of the at least one metallic bolt carrier group component; 
each retaining feature extends from the inner surface of the corresponding insert; and 
the at least two inserts comprise a lower coefficient of friction compared to the at least one metallic bolt carrier group component.
Claim 13 is cancelled.
Claim 16 is amended to read as follows:
16. The bolt carrier group assembly of claim 11, wherein: 

each retaining feature is smaller than the inner surface and the outer cylindrical surface.

Claim 18 is amended to read as follows:
18. The bolt carrier group assembly of claim 11, wherein each retaining feature secures the corresponding insert relative to the at least one metallic bolt carrier group component.

Claim 19 is amended to read as follows:
19. The bolt carrier group assembly of claim 11, wherein each retaining feature comprises an integral protrusion extending from the inner surface of the corresponding insert.

Claim 26 is amended to read as follows:
26. The bolt carrier group assembly of claim 11, wherein the at least one retaining feature comprises a cylindrical protrusion extending from the inner surface.



Reasons for Allowance
Claims 1-12 and 14-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to a bolt carrier group assembly for a firearm, the bolt carrier group having a forward and rear end, at least one metallic bolt carrier group component with an outer metallic surface, at least two forward inserts that each comprise at least one retaining feature, an inner surface and an outer surface, the at least two forward inserts disposed closer to the forward end than the rear end, each retaining feature is smaller than a length or width of the inner surface, the outer surface of the inserts is at least flush with or protrudes beyond the outer metallic surface of the bolt carrier group component and the at least two inserts have a lower coefficient of friction than the metallic bolt carrier component.  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641